                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


IN RE:                                                CASE NO: 20-01344-DSC13
       YVONNE DECARLO JOHNSON

  DEBTOR (S)                                                  CHAPTER 13

               NOTICE OF SECTION 341 MEETING BY TELEPHONIC MEANS

       The above styled case is set for the Section 341 Meeting of Creditors on Wednesday, May 20,
2020 at 9:30 A.M.

    DUE TO THE POTENTIAL PUBLIC HEALTH CRISIS RELATED TO COVID-19
 (CORONAVIRUS), THIS MEETING SHALL BE HELD BY TELEPHONIC MEANS ONLY.

        The debtor(s) is required to APPEAR BY TELEPHONE at the meeting of creditors on the
date and time set forth above for the purpose of being examined under oath. Attendance BY
TELEPHONE by creditors at the meeting is welcomed, but not required. The meeting may be
continued or adjourned by notice at the meeting, without further written notice to the creditors or other
parties in interest.

       Prior to the time set out above, dial the telephone number listed below and then use the Access
Code as instructed to enter the meeting. Parties should dial in at least five minutes prior to the start of
the meeting. There is no security code and do not select any other features. Simply dial in and once
connected, please mute your phone until the case in which you are interested is called by the Trustee.
Disconnect when notified that a Meeting for a specific case is completed.

      Contact your attorney prior to the meeting for more information and other questions you may
have.                              Dial-in information:

                                       For participants:
                                       Dial In:      1-877-336-1831
                                       Access Code: 3992696

       DATED 6th day of May 2020
                                                      /s/ Bradford W. Caraway
                                                      Bradford W. Caraway
                                                      Chapter 13 Standing Trustee

                                           Certificate of Service
       This is to certify that I have this day served a copy of the above NOTICE OF SECTION 341
MEETING TO BE HELD BY TELEPHONIC MEANS upon all parties listed on the mailing matrix
by mailing a copy of the same with adequate postage thereon or by electronic filing when available.

       This the 6th day of May 2020
                                                      /s/ Bradford W. Caraway
                                                      Bradford W. Caraway



Case 20-01344-DSC13           Doc 18    Filed 05/06/20 Entered 05/06/20 14:08:45              Desc Main
                                       Document     Page 1 of 1
